Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-8, 10-17 and 21-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Niesten (US8294993) in view of Wang et al. (US9304237).
Regarding claim 1, Niesten teaches an optical element for a head up display (HUD), the optical element comprising (see figured 3, 4, 6 and 8):
a Fresnel pattern layer (657) configured to enlarge a virtual image of an HUD image;
a multiband coating layer (601, 301) formed on the Fresnel pattern layer, the multiband coating layer configured to receive light of multiple wavelength bands (RGB) from a light source (laser), and transmit a portion (col. 6, lines 5-55and col. 7, lines 22-37) of the light of the multiple wavelength bands based on a transmittance set with respect to each of the multiple wavelength bands; and
an immersion layer (optical filler or cover plater) formed on the multiband coating layer, a refractive index of the immersion layer being equal to a refractive index of the Fresnel pattern layer (col. 6, lines 59-64),
wherein each wavelength band of the multiple wavelength bands (see col. 6, lines 35-52 teaches the RGB bands are reflected partially; therefore, also has some transmission; col. 9 of Niesten teaches the transmittance and reflectance of specific wavelengths can be partially or substantially transmitted) of the multiband coating layer has the same bandwidth and transmittance. 
	 Niesten fails to specifically disclose the each wavelength band of the multiple wavelength bands has the same bandwidth and transmittance.
multiple wavelength bands that has the same bandwidth and transmittance in the visible region is known, as taught by Wang et al. 
	In a same field of endeavor, Wang et al teaches multiband coating layer configured to receive light of multiple wavelength bands (RGB) from a light source, and transmit a portion of the light of the multiple wavelength bands based on a transmittance set with respect to each of the multiple wavelength bands;
wherein each wavelength band of the multiple wavelength bands (see col. 12, lines 30-45) of the multiband coating layer has the same bandwidth and transmittance (see figure 11 for example).  Thus it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to include this feature, since it is known in the art and provides a tunable filter with increased sensitivity in the visible spectrum.  
Regarding claim 2, the optical element of claim 1, wherein the multiple wavelength bands comprise a wavelength band corresponding to a red light, a wavelength band corresponding to a green light, and a wavelength band corresponding to a blue light (col. 6,lines 5-55).
Regarding claim 3, the optical element of claim 1, wherein the transmittance is set with respect to each of the multiple wavelength bands such that a transmittance 
Regarding claim 4, the optical element of claim 1, wherein the transmittance is set based on a visibility of the optical element with respect to a windshield (the optical element can be incased in a windshield where visibility of the optical element should not interfere with the user’s view-col. 7, lines 40-47).
Regarding claim 6, Niesten teaches using laser light sources. Niesten-Wang combination fails to specifically disclose an embodiment wherein the optical element of claim 1, wherein the transmittance is set to a first transmittance when the light source is a light emitting diode (LED), and set to a second transmittance when the light source is a laser, and the first transmittance is higher than the second transmittance. However, Niesten teaches a laser center wavelength can vary based on the temperature fluctuations in the environment; thus designing the notch filter to have variable reflectance based on different laser sources (see col.3). Thus, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to include this feature, since Niesten teaches designing the notch filter to widen the reflectivity range of the laser output due to shifting of the center wavelength and LED’s can work reliably in a larger temperature variation range.

Regarding claim 8, he optical element of claim 1, wherein the Fresnel pattern layer comprises at least one section of a Fresnel lens comprising at least one inclined surface based on an angle at which the HUD image is projected to a user- col. 9, lines 55-67 and col. 10, lines 1-4; the image light reflected and transmitted to the user via the combiner has to include designed surface angles to aid in the projection of image into the line of sight of the user.
Regarding claim 10, the optical element of claim 1, wherein the optical element is inserted into a windshield, or attached to the windshield in a form of a film (see figure 4 and 7, and col. 10, lines 1-25).
Regarding claim 11, Niesten teaches a head up display (HUD) system, comprising (see figures 3, 4, and 6):
a light source (laser light) configured to emit light of multiple wavelength bands for an HUD image;
a first optical element (scanner mirror) configured to adjust the light of the multiple wavelength bands; and
a second optical element (300/302 or 600) comprising a first layer (303 or 657) configured to enlarge a virtual image of the HUD image, a second layer (301 or 
wherein each wavelength band of the multiple wavelength bands (see col. 6, lines 35-52 teaches the RGB bands are reflected partially; therefore, also has some transmission; col. 9 of Niesten teaches the transmittance and reflectance of specific wavelengths can be partially or substantially transmitted) of the multiband coating layer has the same bandwidth and transmittance. 
	 Niesten fails to specifically disclose the each wavelength band of the multiple wavelength bands has the same bandwidth and transmittance.
	However, a multi-wavelength filter/coating designed for multiple wavelength bands that has the same bandwidth and transmittance in the visible region is known, as taught by Wang et al. 
	In a same field of endeavor, Wang et al teaches multiband coating layer configured to receive light of multiple wavelength bands (RGB) from a light source, and transmit a portion of the light of the multiple wavelength bands based on a transmittance set with respect to each of the multiple wavelength bands;
wherein each wavelength band of the multiple wavelength bands (see col. 12, lines 30-45) of the multiband coating layer has the same bandwidth and transmittance (see figure 11 for example).  Thus it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to include this feature, since it is known in the art and provides a tunable filter with increased sensitivity in the visible spectrum.  
Regarding claim 12, the HUD system of claim 11, wherein the multiple wavelength bands comprise a wavelength band corresponding to a red light, a wavelength band corresponding to a green light, and a wavelength band corresponding to a blue light (col. 6, lines 5-55);.
Regarding claim 13, the HUD system of claim 11, wherein the first optical element comprises at least one mirror (scanning mirror (702 or 802) or dichroic mirrors 827-829), or at least one projection optical element (aperture in dashboard).
Regarding claim14, the HUD system of claim 11, wherein the transmittance is set with respect to each of the multiple wavelength bands such that a transmittance with respect to a white light (day light) is maintained at a predetermined level (col. 6,lines 45-52).
Regarding claim 15, see Examiner’s notes in claim 6.
Regarding claim 16, the HUD system of claim 11, wherein the second layer is formed on an inclined surface of the first layer (see figures 3 and 6).
Regarding claim 17, the HUD system of claim 11, wherein the first layer comprises at least one section of a Fresnel lens comprising at least one inclined 
Regarding claim 21, Niesten teaches a head up display (HUD) system, comprising (see figures 7-10, 6, 4 and 3):
a light source (laser light) configured to emit light of first multiple wavelength bands for an HUD image;
a first optical element (scanning mirror or dichroic reflectors) configured to reflect the light of the first multiple wavelength bands; and
a second optical element (300/302 or 600) configured to reflect light of the first multiple wavelength bands reflected from the first optical element, the second optical element comprising:
a Fresnel pattern layer (657) comprising at least one Fresnel lens with inclined
surfaces;
a multiband coating layer (601) formed on the inclined surfaces of the at least one Fresnel lens, the multiband coating layer configured to reflect light of the first multiple wavelength bands based on a reflectance set with respect to each of the first multiple wavelength bands (col. 6,lines 5-55 and col. 7, lines 22-37); and

wherein each wavelength band of the multiple wavelength bands (see col. 6, lines 35-52 teaches the RGB bands are reflected partially; therefore, also has some transmission; col. 9 of Niesten teaches the transmittance and reflectance of specific wavelengths can be partially or substantially transmitted) of the multiband coating layer has the same bandwidth and transmittance. 
	 Niesten fails to specifically disclose the each wavelength band of the multiple wavelength bands has the same bandwidth and transmittance.
	However, a multi-wavelength filter/coating designed for multiple wavelength bands that has the same bandwidth and transmittance in the visible region is known, as taught by Wang et al. 
	In a same field of endeavor, Wang et al teaches multiband coating layer configured to receive light of multiple wavelength bands (RGB) from a light source, and transmit a portion of the light of the multiple wavelength bands based on a transmittance set with respect to each of the multiple wavelength bands;
wherein each wavelength band of the multiple wavelength bands (see col. 12, lines 30-45) of the multiband coating layer has the same bandwidth and transmittance (see figure 11 for example).  Thus it would have been obvious to one of ordinary 
Regarding claim 22, the HUD system of claim 21, wherein the second optical element (300/302 or 600) is configured to: reflect light of the first multiple wavelength bands (RGB) provided from an external light source (day light) outside of a vehicle based on the set reflectance; and transmit light of a second multiple wavelength bands provided from the external light source (col. 6, lines 45-52 and col .9, lines 1-45).
Regarding claim 23, the HUD system of claim 22, wherein the first multiple wavelength bands (RGB) comprise a portion of a first wavelength band corresponding to a red light, a portion of a second wavelength band corresponding to a green light, and a portion of a third wavelength band corresponding to a blue light (see figure 2), and
the second multiple wavelength bands (external light/ day light) comprise at least a portion of a remainder excluding the first multiple wavelength bands from the first wavelength band, at least a portion of a remainder excluding the first multiple wavelength bands from the second wavelength band, and at least a portion of a remainder excluding the first multiple wavelength bands from the third wavelength band (day light and bands outside the reflectance band/wavelength of the laser).

Regarding claim 25, the HUD system of claim 21, wherein the second optical element (300/302 or 600) is inserted into a windshield (see figures 7-10), and
wherein the reflectance is set based on a reflectance of the first multiple wavelength bands (figure 2) of the windshield to maintain a visibility of the second optical element at a predetermined level (col. 8, lines 31-43 and col. 4, lines 52-59).
Claims 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Niesten (US8294993) in view of Wang et al. (US9304237), further in view of Yamakawa et al (US201060147062).
Regarding claim 19, Niesten teaches a head up display (HUD) system, comprising:
a light source (RGB laser) configured to provide light of first multiple wavelength bands for an HUD image;
a first optical element (827,828,829,802) configured to reflect the light of the first multiple wavelength bands(RGB lasers) provided by the light source, and transmit light of second multiple wavelength bands provided from an external light source outside of a vehicle; and 
a second optical element (notch filter) comprising (see figures 3, 4, and 6):

a second layer (301,601) configured to reflect the light of the first multiple wavelength bands reflected by the first optical element and light of the first multiple wavelength bands provided from the external light source (day/eternal light) outside of the vehicle, and transmit the light of the second multiple wavelength bands provided from the external light source outside of the vehicle (day light/scenery); and
a third layer (cover plate or optical filler), a refractive index of the third layer being equal to a refractive index of the first layer); 
wherein each wavelength band of the multiple wavelength bands (see col. 6, lines 35-52 teaches the RGB bands are reflected partially; therefore, also has some transmission; col. 9 of Niesten teaches the transmittance and reflectance of specific wavelengths can be partially or substantially transmitted) of the multiband coating layer has the same bandwidth and transmittance. 
	 Niesten fails to specifically disclose the each wavelength band of the multiple wavelength bands has the same bandwidth and transmittance.
	However, a multi-wavelength filter/coating designed for multiple wavelength bands that has the same bandwidth and transmittance in the visible region is known, as taught by Wang et al. 

wherein each wavelength band of the multiple wavelength bands (see col. 12, lines 30-45) of the multiband coating layer has the same bandwidth and transmittance (see figure 11 for example).  Thus it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to include this feature, since it is known in the art and provides a tunable filter with increased sensitivity in the visible spectrum.  
Additionally, Niesten teaches the first optical element (dichroic mirrors and scanner) that reflects and transmits the multiple wavelengths of light from the laser light. However, Niesten- Wang combination fails to specifically disclose the first optical element transmits light of second multiple wavelength bands provided from an external light source outside of a vehicle. 
In the same field of endeavor, Yamakawa et al teaches a scanning type projection device for a heads up display system, comprising:
a light source (10) configured to provide light of first multiple wavelength bands for an HUD image (figure 3 and paragraph 41);

Regarding claim  20,  The HUD system of claim 19, wherein the first multiple wavelength bands comprise a portion of a first wavelength band corresponding to a red light, a portion of a second wavelength band corresponding to a green light, and a portion of a third wavelength band corresponding to a blue light (RGB lasers), and the second multiple wavelength bands comprise at least a portion of a remainder excluding the first multiple wavelength bands from the first wavelength band, at least a portion of a remainder excluding the first multiple wavelength bands from the second wavelength band, and at least a portion of a remainder .
Claims 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Niesten (8294993) in view of Wang et al. (US9304237, further in view of Arthur Davis et al. (Optical Design using Fresnel Lenses-December 2007).
Regarding claim 26, Niesten teaches the HUD system of claim 21. However, Niesten-Wang combination fails specifically disclose a size of a pitch of the Fresnel lens layer is less than an eye power of a user.
	Arthur Davis et al teaches designing Fresnel lens for use in displays wherein of a pitch of the Fresnel lens layer is less than an eye power of a user (see page 53, column 1). Thus, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to include this feature to ensure the user looking through the Fresnel lens will be minimally impacted by the grooves.  
Claim(s) 1-4, 7- 14, 16, and 17 is/are rejected under 35 U.S.C. 102(a) (1)/ (a) (2) as being anticipated by Matsushita (US20160327792) in view of Wang et al (US9304237).
Regarding claim 1, Matsushita teaches an optical element for a head up display (HUD), the optical element comprising:

a multiband coating layer (12) formed on the Fresnel pattern layer, the multiband coating layer configured to receive light of multiple wavelength bands from a light source, and transmit a portion (all except for display wavelength) of the light of the multiple wavelength bands based on a transmittance set with respect to each of the multiple wavelength bands (paragraph 52 and 71-73); and
an immersion layer (13) formed on the multiband coating layer, a refractive index of the immersion layer being equal to a refractive index of the Fresnel pattern layer (see paragraphs 54);
wherein each wavelength band of the multiple wavelength (coating layer transmits some wavelengths and reflect other wavelengths) of the multiband coating layer has the same bandwidth and transmittance. 
	 Matsushita fails to specifically disclose the each wavelength band of the multiple wavelength bands has the same bandwidth and transmittance.
	However, a multi-wavelength filter/coating designed for multiple wavelength bands that has the same bandwidth and transmittance in the visible region is known, as taught by Wang et al. 
	In a same field of endeavor, Wang et al teaches multiband coating layer configured to receive light of multiple wavelength bands (RGB) from a light 
wherein each wavelength band of the multiple wavelength bands (see col. 12, lines 30-45) of the multiband coating layer has the same bandwidth and transmittance (see figure 11 for example).  Thus it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to include this feature, since it is known in the art and provides a tunable filter with increased sensitivity in the visible spectrum.   
Regarding claim 2, the optical element of claim 1, wherein the multiple wavelength bands comprise a wavelength band corresponding to a red light, a wavelength band corresponding to a green light, and a wavelength band corresponding to a blue light (paragraph 24, 72-73).
Regarding claim 3, the optical element of claim 1, wherein the transmittance is set with respect to each of the multiple wavelength bands such that a transmittance with respect to a white light (day light) is maintained at a predetermined level (high- see paragraphs 71-73).  
Regarding claim 4, the optical element of claim 1, wherein the transmittance is set based on a visibility of the optical element with respect to a windshield (paragraph 40).

Regarding claim 8, he optical element of claim 1, wherein the Fresnel pattern layer comprises at least one section of a Fresnel lens comprising at least one inclined surface based on an angle at which the HUD image is projected to a user- see paragraphs 66-68; the image light reflected and transmitted to the user via the combiner has to include designed surface angles to aid in the projection of image into the line of sight of the user.
Regarding claim 9, the optical element of claim 8, wherein the Fresnel lens comprises a first section comprising an inclined surface of a first direction, a second section comprising an inclined surface of a second direction, and a third section adjacent to a central axis, and wherein the Fresnel pattern layer comprises the first section or the second section (see figure 3b).
Regarding claim 10, the optical element of claim 1, wherein the optical element is inserted into a windshield, or attached to the windshield in a form of a film (see paragraphs 40 and 44).
Regarding claim 11, Matsushita teaches a head up display (HUD) system, comprising:

a first optical element (22 (aperture), 23-louver) configured to adjust the light of the multiple wavelength bands; and
a second optical element (10) comprising a first layer (11) configured to enlarge a virtual image of the HUD image, a second layer (12) configured to transmit a portion of the light of the multiple wavelength bands based on a transmittance set with respect to the multiple wavelength bands, and a third layer (13) having a same refractive index as the first layer (paragraph 54, 52 and 71-73);
wherein each wavelength band of the multiple wavelength (coating layer transmits some wavelengths and reflect other wavelengths) of the multiband coating layer has the same bandwidth and transmittance. 
	 Matsushita fails to specifically disclose the each wavelength band of the multiple wavelength bands has the same bandwidth and transmittance.
	However, a multi-wavelength filter/coating designed for multiple wavelength bands that has the same bandwidth and transmittance in the visible region is known, as taught by Wang et al. 
	In a same field of endeavor, Wang et al teaches multiband coating layer configured to receive light of multiple wavelength bands (RGB) from a light 
wherein each wavelength band of the multiple wavelength bands (see col. 12, lines 30-45) of the multiband coating layer has the same bandwidth and transmittance (see figure 11 for example).  Thus it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to include this feature, since it is known in the art and provides a tunable filter with increased sensitivity in the visible spectrum.   
Regarding claim 12, the HUD system of claim 11, wherein the multiple wavelength bands comprise a wavelength band corresponding to a red light, a wavelength band corresponding to a green light, and a wavelength band corresponding to a blue light (paragraph 72).
Regarding claim 13, the HUD system of claim 11, wherein the first optical element comprises at least one mirror, or at least one projection optical element (22a or 23).
Regarding claim14, the HUD system of claim 11, wherein the transmittance is set with respect to each of the multiple wavelength bands such that a transmittance with respect to a white light (day light) is maintained at a predetermined level (high; see paragraphs 52, 72-73).
Regarding claim 16, the HUD system of claim 11, wherein the second layer is formed on an inclined surface of the first layer (see figures 3b).
.
Claims 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matsushita (US20160327792) in view of Wang et al (US9304237) further in view of Kasazumi et al (US20170168309).
Regarding claim 18, Matsushita teaches the HUD system of claim 11, further comprising: a display panel (HUD unit 20) configured to display the HUD image. However Matsushita-Wang combination fails to specifically discloses an embodiment wherein a three-dimensional (3D) optical layer configured to convert the HUD image to a 3D image.
	In the same field of endeavor, Kasazumi teaches a HUD system comprising a display panel (40) configured to display the HUD image; and a three dimensional(3D) optical layer (50) configured to convert the HUD image to a 3D image (paragraph 43). Thus, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to include this feature as an added effect of the image displayed to the user. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALICIA M HARRINGTON whose telephone number is (571)272-2330.  The examiner can normally be reached on Monday-Friday 9:30 am -6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on (571)272-3689.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-


/ALICIA M HARRINGTON/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        



AMH